Third District Court of Appeal
                               State of Florida

                          Opinion filed March 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                       Nos. 3D15-1572 & 3D15-925
                Lower Tribunal Nos. 09-16471A & 07-17576A
                            ________________


                            Titus Laqual Henley,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction -- Mandamus.

     Titus Laqual Henley, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for respondent.


Before SALTER, LOGUE and SCALES, JJ.

     PER CURIAM.
      On November 4, 2015, this Court issued an opinion denying Titus Laqual

Henley’s two most recent petitions for writs of mandamus, which were

consolidated. Our opinion denying Henley’s petitions contained an order to show

cause why Henley should not be prohibited from filing with this Court any further

pro se appeals, petitions, motions or other proceedings related to his criminal

sentence in circuit court case numbers 07-17576A and 09-16471A.

      Henley responded on November 16, 2015, by filing with this Court a

response to the order to show cause. Although Henley argues in his response that

he has not abused the judicial process and has a right to continue to proceed pro se,

the tangled record in this case indicates otherwise. Henley’s response raises no

new information or argument for our further consideration.           Accordingly, we

conclude that Henley has not shown good cause to justify further pro se filings of

appeals, petitions, motions, or other proceedings with this Court.

      As Henley has acknowledged in his response, we must balance Henley’s pro

se right of access to courts with this Court’s need to devote finite resources to

legitimate appeals. We recognize the seriousness of the sanction when the litigant

is a criminal defendant. State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). After an

order to show cause and an opportunity to respond, however, a court may prevent

such further filings if petitioner fails to show good cause. Id.




                                           2
      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further filings related to lower tribunal case numbers 07-

17576A and 09-16471A; provided, however, that filings related to case numbers

07-17576A and 09-16471A may be accepted by the Clerk if such filings have been

reviewed and signed by an attorney who is a licensed member of the Florida Bar in

good standing.

      Any further and unauthorized pro se filings by Henley will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3